IN THE SUPREME COURT OF THE STATE OF NEVADA .


                 KRISTOPHER ARMOND PETERS,                               No. 82437
                 Appellant,
                 vs.                                                         FILE
                 THE STATE OF NEVADA,                                        NOV 3 0 2022
                 Respondent.
                                                                                      ROWN
                                                                                        COUITS
                                         ORDER OF AFFIRMANCE                         LERK


                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of eight counts of possession of a credit or debit card without
                the cardholder's consent, two counts of possession of a document or personal
                identifying information, and burglary.       Eighth Judicial District Court,
                Clark County; Kathleen E. Delaney, Judge.
                           • Appellant Kristopher Peters was convicted after a two-day jury
                trial' hi September 2020. Because the trial took place during the COVID-19
                Pandemic, •the dištrict court instituted safety procedures including
                requiring witnesses and jurors to wear masks and limiting in person
                attendance by the public while providing live streaming for public viewing.
                Additionally, during in-court identifications, after witnesses first identified
                Peters while he was wearing a mask, the district court had him stand and
                remove his mask so that the witness could confirm or reject the original
                identification.
                Peters' Sixth Amendment rights were not violated
                    •       A. The•right to a public trial
                            The Sixth Amendment guarantees the accused a right to a
                speedy and public trial. Feazell v. State, 111 Nev. 1446, 1448, 906 P.2d 727,
                728 (1995). This right is not. absolute and must give way in some cases to
                .other. interests essential to the fair administration of justice. Id. at 1448,
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                            22-3---142o
                906 P.2d at 729. The special accommodations the district court adopted in
                light of the COVID-19 pandemic did not violate Peter's public trial rights.
                In accordance with then existing health directives, the district court had an
                overriding interest to ensure public health and safety protections and
                provided the live stream alternative to ensure the right to a public trial was
                afforded. See, e.g., id. (listing what factors must be considered before closing
                a proceeding to the public). In Chaparro v. State, 137 Nev., Adv. Op. 68,
                497 P.3d 1187, 1192, (2021), we noted "the limited possibilities created by
                unprecedented emergency circumstances" and we perceive no error in the
                district court's decision here to provide live stream viewing for the public.
                While it is always preferrable to provide the public with the opportunity to
                attend court proceedings in person, the special circumstances surrounding
                the COVID-19 pandemic have required courts to adopt new procedures and
                protocols to balance multiple competing interests while ensuring fairness
                and the protection of a defendant's rights. Therefore, we conclude that the
                district court did not violate Peters' right to a public trial.
                             B. The Sixth Amendment Confrontation Clause
                             The Sixth Amendment Confrontation Clause states that "Din
                all criminal prosecutions, the accused shall enjoy the right... to be
                confronted with the witnesses against him" and to cross-examine those
                witnesses. U.S. Const. amend. VI; Crawford v. Washington, 541 U.S. 36, 61
                (2004); see also Nev. Const. art. 1, § 8(1).           Whether a defendant's
                Confrontation Clause rights were violated is a question of law subject to de
                novo review. Chavez v. State, 125 Nev. 328, 339, 213 P.3d 476, 484 (2009);
                see also Lilly v. Virginia, 527 U.S. 116, 136-37 (1999).
                              The requirement that witnesses wore masks while testifying
                was not a violation of the right to confrontation as the requirement sought,

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                in light of then existing public health directives, to ensure the health of
                everyone in the courtroom and served the important public policy of public
                safety. See Maryland v. Craig, 497 U.S. 836, 847, 848, (1990) (stating that
                the accused's right to confrontation cannot be denied but "it is not the sine
                qua non of the confrontation right" and "must occasionally give way to
                considerations of public policy and the necessities of the case" (internal
                quotation marks omitted)). During Peters' trial, witnesses testified in
                person, in the courtroom, under oath, and were subjected to cross-
                examination by Peters. The jurors were also present in the courtroom, and
                they could assess, both audibly and visually, the witnesses' demeanor. See
                Lipsitz v. State, 135 Nev. 131, 138, 442 P.3d 138, 144 (2019); see also Mattox
                v. United States, 156 U.S. 237, 242, 243 (1895) (recognizing that the three
                fundamental principles of the Confrontation Clause are (1) witnesses
                testifying under oath, (2) the ability to cross-examine witnesses, and (3)
                jurors having an opportunity to assess the credibility of a witness by
                observing the witness's behavior). Thus, we conclude that Peters'
                Confrontation Clause rights were not violated.
                The in-court identification procedures were not improper
                            "A trial judge has the right to examine witnesses for the
                purpose of establishing the truth or clarifying testimony, but in doing so he
                must not become an advocate for either party, nor conduct himself in such
                a manner as to give the jury an impression of his feelings." Azbill v. State,
                88 Nev. 240, 249, 495 P.2d 1064, 1070 (1972). The district court did not
                abuse its discretion by overruling Peters' objection and in asking witnesses
                who had already identified Peters, while he was wearing a mask, to
                subsequently confirm or reject their identification of him with his mask
                lowered. The court's questioning sought only to clarify the identification
                testimony and the court's purpose in asking its questions was to elicit the
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 194Th
                truth and allow witnesses to confirm or reject their initial identifications of
                Peters.   See Banks v. State, 94 Nev. 90, 94, 575 P.2d 592, 595 (1978)
                (providing that in-court identifications are admissible if they are not
                unnecessarily suggestive, and the identification is reliable under the
                totality of circumstances). Considering the COVID-19 pandemic and the
                special circumstances under which courts were required to operate at the
                time of Peters' trial, the district court's questioning seeking to both protect
                Peters and ensure accurate and reliable identifications was not improper.
                Therefore, we conclude that the district court did not err by overruling
                Peters' objection to the procedure.
                The live stream did not violate the exclusionary rule
                            The exclusionary rule requires that, "at the request of a party,"
                a judge may order all witnesses to leave the courtroom "so that they cannot
                hear the testimony of other witnesses." NRS 50.155(1). The purpose of the
                exclusionary rule "is to prevent particular witnesses from shaping their
                testimony in light of other witnesses' testimony." See City of Las Vegas v.
                Eighth Judicial Dist. Court, 133 Nev. 658, 660, 405 P.3d 110, 112 (2017)
                (quoting Givens v. State, 99 Nev. 50, 55, 657 P.2d 97, 100 (1983)). Here, the
                district court excluded anyone from being in the courtroom during the trial
                and Peters speculates that a witness could have viewed other witnesses'
                testimony through the live stream without the court or the attorneys being
                aware of it. Peters, however, does not suggest any of the witnesses actually
                did view or hear the other witnesses' testimony and fails to show that he
                was prejudiced in any way.        Furthermore, the district court properly
                admonished the witnesses and directed the parties to remind their
                witnesses that they could not watch other witnesses' testimony. See Perry
                v. Leeke, 488 U.S. 272, 281 (1989) (noting that admonishments are common

SUPREME COURT
         OF
      NEVADA
                                                       4
(0) I 947A
practice). Thus, the district court enforced the exclusionary rule, and we
conclude that Peters is not entitled to relief. Accordingly, we
            ORDER the judgment of conviction AFFIRMED.1




                                    Hardesty




                                   Stiglich

                                           ( A
                                                                  ,
                                    Herndon




cc:   Hon. Kathleen E. Delaney, District Judge
      Hill Firm
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      lIn light of this order, we need not address the other arguments raised
by the parties.


                                      5